



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Frith 
          v. Frith,







2008 
          BCCA 2



Date: 20080104

Docket: CA034966

Between:

Tiffany Leigh Frith

(
Plaintiff
)

And

Elwin 
    Jordan Frith

Respondent

(
Defendant
)




Before:


The 
          Honourable Madam Justice Huddart




The 
          Honourable Madam Justice Saunders




The 
          Honourable Mr. Justice Chiasson








E. 
          Bowes


Counsel for the Appellant




G. 
          Thomas


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver, British Columbia




16 November 2007




Place 
          and Date of Judgment:


Vancouver, British Columbia




4 January 2008








Written 
          Reasons by
:




The 
          Honourable Madam Justice Huddart




Concurred 
          in by:




The 
          Honourable Madam Justice Saunders




Concurring 
          Reasons by:




The 
          Honourable Mr. Justice Chiasson (p. 14, para. 29)



Reasons 
    for Judgment of the Honourable Madam Justice Huddart:

[1]

The appellant asks this Court to set aside a finding of contempt of 
    court for wrongly denying the respondent access to their two daughters.  The 
    essence of the appeal is that the finding was made unfairly and without reasons 
    on 15 March 2007.  Reasons were given following a hearing on 3 July 2007 when 
    the chambers judge considered the appropriate penalty and cost orders:  2007 
    BCSC 1236.  Because he saw efforts underway to resolve the access issue, he 
    did not order any punishment for the contempt.

[2]

It is not necessary and would be unhelpful to discuss at length the 
    unhappy situation that has developed between the parents of two daughters, 
    now 16 and 13. Since their separation in 1998, the parents have shared joint 
    guardianship and joint custody of their daughters under an agreement made 
    in November of that year.  The agreement provided for the appellant to have 
    their day-to-day care and their father liberal and generous access.  Both 
    parents subsequently remarried.  The appellant had a third daughter, who is 
    now eight.  It is sufficient to say that, despite this agreement and courts 
    orders, usually made by consent, the father has not seen his older daughter 
    since mid-2004 (other than in a psychologists office) and his younger daughter 
    since September 2005.  And this, despite that psychologists advice and recommendation 
    to the court that a relationship with their father was in their best interests 
    and that they were agreeable to visits with him.

[3]

After the sudden death of the appellants second husband in 2002, the 
    father began to experience difficulty in exercising access.  Both parents 
    retained counsel and, on 9 June 2003, a consent order providing for specific 
    access to both daughters was made.  The father was to have access to both 
    daughters every third weekend; plus two consecutive weeks each summer and 
    specific Christmas access.  Then, unannounced to the father, the appellant 
    moved from Maple Ridge to Powell River.  Difficulties with access continued.  
    In particular, the appellant denied access to the father on April 30, 2004 
    and he did not see his daughters at all between the weekends of April 16, 
    2004 and May 28, 2004.

[4]

On 10 June 2004, Crawford J. made a consent order directing preparation 
    of a Section 15 Custody and Access report by a psychologist, Dr. Ronald LaTorre, 
    or other agreed person.  Pending receipt of the report, the order provided 
    for specific summer access in June, July and August 2004.  All three visits 
    did occur, but as a result of an allegation that the father smashed a cup 
    into the older daughters face during a visit that summer, a complaint was 
    made to the Ministry of Children and Family Development.  Although the Ministry 
    closed the file without contacting the father, the appellant denied access 
    to the father after August 2004.

[5]

On October 24, 2004, Dr. LaTorre issued his report.  He recommended 
    counselling for the parents and made suggestions regarding access.  Despite 
    the order that Dr. LaTorre was to prepare a Section 15 report, Dr. LaTorre 
    warned that his report was not intended for Court purposes and should not 
    be used for such purposes. On November 18, 2004, the father had his first 
    visit with his younger daughter since August 2004. He still had not seen his 
    older daughter.  At the end of 2004, the appellant moved with her three daughters 
    to Fort Langley.

[6]

At a judicial case conference held on 8 April 2005, Crawford J. ordered 
    specific access to the younger daughter for part of the summer, certain holidays, 
    and alternate weekends, again by consent.  That access ended in September 
    2005, and in October 2005 a Ministry investigator informed the father there 
    were ongoing allegations of his abuse of the girls.  This complaint to the 
    Ministry had been made on 12 September 2005 as the result of the younger daughter 
    telling a school personal counsellor of her Dad grabbing her by the neck 
    and her shoulder during a weekend visit.  The police were advised of the 
    alleged assault, but the record is unclear about the result of any police 
    investigation.

[7]

By letters dated 24 January 2006, the Ministry informed both parents 
    that the Ministry file was closed.  The Ministry summary report states the 
    file was closed since Mom is protecting and MCFD has no authority to be involved.  
    The mother asked that the reason be included in a new letter.  A note in the 
    Ministry summary report says that request was refused because we will not 
    get involved any more in custody disputes.  From then until June 2006, first 
    Ministry social workers and then counsel tried to resolve the access issue, 
    without success.  The Ministrys summary report states that the mother would 
    not permit access because neither daughter wanted to see her father.  On 22 
    June 2006, Crawford J. ordered production of the Ministry file and ordered 
    that Dr. LaTorre conduct a conciliation with the parents and daughters and 
    recommend a process for the resumption of access.  The mother was ordered 
    to share equally the cost of that conciliation and report.

[8]

On 4 July 2006, the father delivered a motion with eleven affidavits 
    in support to be heard at a date and time to be set, asking that the mother 
    be found to be in contempt of court.  The notice of motion did not specify 
    what orders had been disobeyed.  The father did not immediately set down the 
    contempt motion to be heard.

[9]

In a letter dated 25 December 2006, Dr. LaTorre explained that he had 
    informed both counsel (by fax on 5 October 2006) that the most significant 
    obstacle to the fathers access was a very dysfunctional relationship between 
    the parents and not the relationship between the parents and the children. 
     He then reported that the mother had told him during a telephone conversation 
    that the children did not want to see their father and if they did see him, 
    they would tell him so, that they could make their own choices.  A week or 
    so later, she left him a voice message on his telephone stating that the Ministry 
    would apprehend the children if she allowed them to visit their father.  After 
    completing his interviews, Dr LaTorre concluded that the mothers behaviour 
    was alienating the girls from their father and not vice versa.  She was 
    continuing to express the view that she could not permit access without assurance 
    from the Ministry they would not apprehend her daughters.  Dr. LaTorre advised 
    that further attempts by him would have little success.  He recommended 
    that Dr. Paul Peel be appointed to facilitate access.  Importantly, he also 
    opined that [a]ny further attempts to recommence access will require Court 
    Order with consequences for non-compliance.  Dr. LaTorre was not optimistic. 
     He concluded his opinion with this comment:

In the alternative, if either party continues to block 
    attempts to address this matter, a Section 15 Custody and Access report would 
    be recommended.  It is important that the Section 15 reporter have sufficient 
    training and experience to deal with contested matters where there is potential 
    parental alienation.  Given the stress vulnerability of Ms. Casselman and 
    what appear to be mood-related features of [the younger daughter], I would 
    recommend the individual have clinical training and experience, also.

[10]

Despite this report, nothing changed.  By January 2007, the older daughter 
    had still not seen her father since the summer of 2004 (other than in Dr. 
    LaTorres office) and the younger had not seen him since September 2005.  
    The father then set the contempt motion he had delivered on 4 July 2006 down 
    for hearing and delivered a new motion, dated January 19, 2007, for specified 
    access and related relief.  He delivered one further affidavit, dated January 
    25, 2007, in support of his two motions.  Neither this new motion or affidavit 
    specified precisely which orders the appellant had disobeyed.

[11]

The mother responded with one affidavit, sworn 13 March 2007 and delivered 
    too late to be included in the materials filed on the motion.  She had not 
    obtained the Ministry file.  Email messages sent on 1 February 2007 and 11 
    February 2007 to the father's counsel enquiring whether he had received the 
    Ministry file were not answered.  In the mothers affidavit, she questioned 
    whether the order directing its production was ever acted upon by the father 
    or his counsel and complained about a variety of issues, particularly the 
    fathers refusal to assist the older daughter to obtain a passport.  Her response 
    to the contempt application is contained in these paragraphs:

27.       
    As for the contempt of court charge, in Dr. LaTorres second report, it details 
    an admission by the defendant that he had made an agreement, with the Ministry 
    of Children and Families, to voluntarily stop visitation.

28.       
    In June of 1998, The Ministry of Children and Families were called in, by 
    a party still unknown to me, to investigate the use of a belt on the children 
    by the defendant.  At that time, I was told, in fact threatened, that if I 
    ever failed to report another incident of abuse and/or any incident that might 
    be abuse, I would face apprehension of the children, without warning.  Since 
    then, I have had no choice but to report the incidents that I either witness 
    and/or have reported to me. Failure to do so may result in apprehension.  After 
    my youngest daughter, [S.] was born, they included apprehension of her in 
    their threats, despite no contact or relation to the defendant.  In the last, 
    almost nine years, I have tried to comply with the terms the Ministry has 
    placed on me.  Throughout these years, there have been several incidences, 
    while [A.] and/or [M.] were in the care of the defendant, that warranted disclosures 
    to them.  The Ministry would investigate but in the meantime, told me no visits 
    were to take place or I would be guilty of failing to protect.  I have parented 
    under these conditions as well as the other side of the defendant accusing 
    me of alienating [A.]  and [M.] from him.  There is no decision that I can 
    make that is not going to have potentially serious consequences on my future. 
     Dr LaTorre has referenced my stress, well, this is a large part of it. Apprehension 
    or contempt.  Not realistic options to be given, especially when I have never 
    been under investigation for child abuse.

29.       
    During the interview for the second report by Dr LaTorre, I tried to inform 
    him of the situation that I was placed in.  I, also tried to let him know 
    of the incidents that resulted in Ministry investigations.  Dr LaTorre repeatedly 
    interrupted me and asked me if I would allow visits. I told him repeatedly 
    that I was under the threat of apprehension by the Ministry and that I wanted 
    a letter from the Ministry that the actions of the defendant, towards [A] 
    and [M], while they were in his care would not result in full apprehension 
    of not just [A] and [M] but also [S] as well.  Dr LaTorre would not even respond 
    to my request but, instead, re ask the question about me allowing visits. 
     In his report, he referenced these attempts to explain as tangents.

[12]

On 15 March 2007, Crawford J. heard the fathers motions for contempt 
    of court and for orders regarding access and counselling.  The Ministry had 
    not produced its file to the court, probably because the file had been closed 
    and it had not received notice of the order from the court or either parent. 
     As the transcript of the hearing makes clear, the mothers defence to the 
    allegation of contempt centred on the duress she had experienced from the 
    Ministry that caused her to fear government officials would apprehend all 
    three daughters if she did not keep the two from her first marriage from their 
    father. At the hearing, the mother repeatedly asked Crawford J. to deal with 
    that threat.  As the transcript also reveals, the chambers judges focus was 
    on the lack of effort on the mothers part to normalize the relationship 
    with the father and what he concluded were her attempts to alienate their 
    daughters from their father subsequent to Dr. La Torres second report.

[13]

At the conclusion of the hearing, Crawford J. made a number of orders, 
    including the finding of contempt and an order that Dr. Peel meet with the 
    daughters and their father to implement an access plan.  He adjourned the 
    hearing as to punishment and costs until 24 April 2007, telling the mother 
    he would consider the Ministry file at that time, if it was delivered to the 
    court.

[14]

The mother filed a notice of appeal.

[15]

At the resumption of the hearing, the Ministrys summary report had 
    been obtained.  Dr. Peel reported that both daughters were in accord with 
    their fathers wish to have access to them.  He recommended that the April 
    2005 access order with regard to the younger daughter be followed for both 
    girls.  Mr. Justice Crawford ordered that the parties continue to attend on 
    Dr. Peel and follow his recommendations and that they share the cost of his 
    services equally.  He left the matter open to being brought back before him 
    with regard to penalty and costs.

[16]

Those matters were heard on 3 July 2007.  In written reasons released 
    on 17 August 2007, the chambers judge summarized his conclusions on those 
    issues this way:

[29]      Dr. Peel appears to have built on the information obtained by 
    Dr. LaTorre and led to reconciliation of Father and the children.  Dr. Peel 
    has said the 2005 access order will work, and that should now be the order 
    governing access.

[30]      The finding of contempt reflected Mothers denial of access 
    to Father in spite of court orders and other agreements and that denial was 
    based on minor or non-existent grounds.  But that passage of time is now behind 
    the parties and the children.  The contempt finding has served its purpose.  
    It has brought home to Mother the seriousness of her conduct.  Both parents 
    have much to give to the ongoing life and development of their children, and 
    Father will now have his opportunity to make his full contribution.  I should 
    note throughout he has continued to make his maintenance payments in accordance 
    with his income.

[31]      In this case the awarding of costs is sufficient penalty.  Father 
    has paid out thousands of dollars for the professional opinions and counselling, 
    let alone the legal fees he has been obliged to expend on the various motions 
    over the years.  He is entitled to the costs of the motions initially brought 
    in March of this year.  I see no point in making an award of special costs 
    given Mothers financial circumstances, although I should make it clear I 
    did not accept the content of the Form 89 that she filed.

[32]      I set costs at Scale B.  Mr. Frith is entitled 
    to a full indemnity for the bills he has paid to Dr. LaTorre and Dr. Peel.

[17]

Earlier in his reasons he had stated that the detailed findings of 
    Dr. LaTorre did not seem to support the mothers allegations that the father 
    had physically harmed their daughters (at para. 10) and that the Ministry 
    file did not assist her (at para. 26).

[18]

The appellant alleges the chambers judge erred in law in finding her 
    guilty of contempt of court without obtaining the file from the Ministry, 
    reading her affidavit, or providing an adequate opportunity for her to respond 
    to the contempt allegation.  She considers the result might have been different 
    had these documents been before the chambers judge at the March hearing.

[19]

The father responds that it was the appellants responsibility to ensure 
    the Ministry file was delivered to the Court and her responsibility to ensure 
    that her affidavit was delivered in sufficient time to be filed at the Court 
    Registry and delivered to the chambers judge if she wanted it read before 
    the hearing, and that in any event she received a full and fair hearing.  
    He considers the absence of reasons to be of no concern, firstly because his 
    reasoning was evident from his discussion with the appellant during her submissions 
    and secondly because full reasons were given in writing following the penalty 
    hearing in July.

[20]

I accept that the chambers judges written reasons fully explain his 
    finding of contempt and are based on a complete understanding and fair reading 
    of the record.  There can be no question but that the mothers deliberate 
    actions and inaction denied the father access to both daughters over a considerable 
    period of time.

[21]

In April and May 2004, the mother denied the father access to both 
    daughters in deliberate breach of the consent order of 9 June 2003 which,
inter alia
, gave the father access every third weekend.

[22]

When the mother denied the father access in the fall of 2004, the fathers 
    access rights may have appeared unclear since the interim order of 10 June 
    2004 did not specifically provide for access beyond August 2004.  Because 
    the consequences of a finding of contempt can include loss of liberty, the 
    legal requirements for a contempt finding must be observed
strictissimi 
    juris
and the contempt must be proved beyond a reasonable doubt.  Therefore, 
    the finding of contempt cannot be upheld for the mothers denial of access 
    in the fall of 2004.

[23]

However, when the mother denied the father access to the younger daughter 
    starting in September 2005, the mother was in clear breach of the order of 
    8 April 2005 which gave the father access to the younger daughter,
inter 
    alia
, every other weekend.

[24]

The mothers deliberate denial of the fathers access to both daughters 
    in April and May of 2004, and to the younger daughter beginning in September 
    2005, is sufficient to ground the finding of contempt.  The law of civil contempt 
    is well explained in two decisions of this court:
Ebrahim v. Ebrahim
(2000), 77 B.C.L.R. (3d) 70, 2000 BCCA 398 and
North Vancouver (District) 
    v. Sorrenti
(2004), 29 B.C.L.R. (4th) 214, 2004 BCCA 316.  As Newbury 
    J.A. emphasized in
Sorrenti
at para. 12, [t]he offence consists 
    of the intentional doing of an act which is in fact prohibited by the order.  
    Justice McLachlin (as she then was) expressed a similar view in
United 
    Nurses of Alberta v. Alberta (Attorney General)
, [1992] 1 S.C.R. 901 
    at 931, where she commented on civil contempt of an access order in these 
    words:

A person who simply breaches a court order, for example 
    by failing to abide by visiting hours stipulated in a child custody order, 
    is viewed as having committed civil contempt.

Thus, as Newbury J.A. noted, again in
Sorrenti
, 
    at para. 15:

the defendant is likely to be convicted in the absence of positive proof 
    that his or her disobedience of the order was in fact accidental or unintentional. 
      [E]ven a benign motive for disobeying the order is no defence.

[25]

At no time did the mother suggest she had fulfilled her obligations 
    under the parties 1998 agreement or any of the subsequent orders, nor that 
    her failure to do so was unintentional or accidental.

[26]

Deliberate disobedience of a court order is not justified by a quandary. 
     The entire purpose of civil contempt is to bring about compliance with an 
    order.  When a parent brings a motion that the other parent is in contempt 
    of a court order for access, the essence of the complaint is that his or her 
    visiting rights have not been respected and that the custodial parent has 
    not facilitated visits that permit the child to have a relationship with the 
    other parent.  A parent facing a contempt application may avoid the consequences 
    of a finding of contempt by doing everything possible to ensure access happens.  
    Alternatively, the custodial parent can seek a variation of the access order 
    by establishing a change of circumstance since the order was made such that 
    the access ordered is no longer in the childs best interests.  The mothers 
    proper course, if she continued to be concerned about child abuse and consequential 
    Ministerial intervention after the closing of the Ministry file, was to seek 
    a variation of that order.  Evidence of the quandary, if accepted as real 
    by the chambers judge, was relevant only to penalty.

[27]

As well, the evidence before Crawford J. led inexorably to a finding 
    that the mother failed to pay her share of Dr. LaTorres account, an amount 
    she had agreed to pay by consenting to the 2006 order.  Her response to that 
    allegation was that she could not afford to pay it.  I note that that both 
    parents have been steadily employed throughout this access dispute and that 
    the father has paid child support in accordance with his income as mandated 
    by the
Child Support Guidelines
.  I could find no evidence to 
    suggest eithers circumstances had changed since the date of the consent order.

[28]

Because I am satisfied the affidavit evidence of both parents supports 
    a finding the mothers conduct contravened two court orders and was deliberate, 
    and thus civil contempt, I would dismiss the appeal.

The Honourable Madam Justice Huddart

I agree:

The Honourable Madam Justice Saunders

Reasons for Judgment of the Honourable Mr. Justice Chiasson

[29]

I have had the privilege of reading a draft of the reasons for judgment 
    of Madam Justice Huddart with which I agree, but wish to add a few comments 
    of my own.

[30]

At the time he found the mother in contempt, the chambers judge gave 
    no reasons for his conclusion.  As noted by my colleague, he did so at the 
    penalty hearing saying:

[30]      The finding of contempt reflected Mothers denial of access 
    to Father in spite of court orders and other agreements and that denial was 
    based on minor or non-existent grounds.  But that passage of time is now behind 
    the parties and the children.  The contempt finding has served its purpose.  
    It has brought home to Mother the seriousness of her conduct.  Both parents 
    have much to give to the ongoing life and development of their children, and 
    Father will now have his opportunity to make his full contribution.  I should 
    note throughout he has continued to make his maintenance payments in accordance 
    with his income.

[31]      In this case the awarding of costs is sufficient penalty.

[31]

I recognize that a judge dealing with a troubled matrimonial relationship, 
    particularly one involving parental access to children, is faced with a very 
    difficult task, which involves balancing the competing interests of the parents 
    with the predominant requirement that the best interests of the children must 
    prevail.  In this case, the chambers judge commented on the conduct of the 
    mother only in the context of the penalty hearing.  He said little about the 
    significance of disobeying court orders.  I would not want it thought that 
    contempt orders can be dealt with casually in matrimonial proceedings.  
    The judges reasons may leave that impression.  Consideration of contempt 
    allegations must be made with an eye to attempting to avoid exacerbating an 
    emotionally charged situation, but it is important to recognize the nature 
    and purpose of contempt proceedings.

[32]

Contempt of court is very serious:  an affront to the court; a danger 
    to the integrity of the legal system.  It is not a private matter.  As cited 
    in
Miller v. Knox
(1838), 4 Bing NC 574, the Practical Register 
    in Chancery read:

A contempt is a disobedience to the Court, 
    or an opposing or despising the authority, justice, or dignity thereof. It 
    commonly consists in a partys doing otherwise than he is enjoined to do, 
    or not doing what he is commanded or required by the process, order, or decree 
    of the Court.

Almost 150 
    years later, McLachlin J. (as she then was) used very similar language to 
    affirm the necessary and incidental power of the court to vindicate its own 
    authority in
United Nurses of Alberta v. Alberta (Attorney General)
, 
    [1992] 1 S.C.R. 901 at 931:

Both 
    civil and criminal contempt of court rest on the power of the court to uphold 
    its dignity and process.  The rule of law is at the heart of our society; 
    without it there can be neither peace, nor order nor good government.  The 
    rule of law is directly dependent on the ability of the courts to enforce 
    their process and maintain their dignity and respect.  To maintain their process 
    and respect, courts since the 12th century have exercised the power to punish 
    for contempt of court.

[33]

As Dubin C.J.O. observed in
Ontario (Attorney General) v. Paul 
    Magder Furs Ltd.
(1992), 10 O.R. (3d) 46, [1992] O.J. No. 1693 (C.A.), 
    at p. 53 O.R.:  ... we are dealing with a finding of contempt of court.  Such 
    a finding transcends the dispute between the parties; it is one which strikes 
    at the very heart of the administration of justice in this country and in 
    this province.  His comments were followed in
Dickie v. Dickie
(2006), 78 O.R. (3d) 1 at para. 23, reversed on other grounds [2007] S.C.J. 
    No. 8; 2007 SCC 8, which was a matrimonial dispute.

[34]

In my view, judges should make the necessary specific factual findings 
    to support a conclusion there has been contempt, provide an opportunity for 
    the contempt to be purged and address penalty in the context of the degree 
    of affront to the court.  Merely finally obeying a court order after 
    there has been a finding of contempt is insufficient.  Relevant to the disposition 
    of a contempt proceeding is a contemnors acknowledgment that it was an error 
    to disobey the courts order and a commitment to obey in the future.

[35]

I do not agree with the concept that the purpose of the contempt finding 
    was to bring home to the mother that she should give access, although it is 
    a most desirable ancillary result.  The primary purpose of a contempt 
    finding, the requirement that the contempt be purged and whatever penalty 
    is imposed is to drive home the essential obligation that court orders must 
    be obeyed.  My colleagues reasons reflect this; the chambers judges 
    do not.

[36]

The chambers judge stated the awarding of costs [was] sufficient penalty 
    (para. 31).  Although I do not suggest that it was necessary to impose any 
    particular penalty on the mother, a matter within the discretion of the chambers 
    judge, in my view it was an error to equate the payment of costs with a penalty 
    for contempt (
Weston v. Courts Administrator of the Central Criminal 
    Court
, [1976] 2 All. E.R. 875).  Costs is a matter between litigants.  
    A contempt penalty is a matter between a person or entity and the court.  
    As was noted by Dubin C.J.O. in
Paul Magder Furs Ltd.
, a finding 
    of contempt transcends the dispute between the parties.

[37]

I also would dismiss this appeal.

The Honourable Mr. Justice Chiasson


